DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.  The examiner believes that Zhang does teach newly amended language by teaching using the average of neighboring samples.  The examiner requests that the applicant clarify the term “knee point” in the Remarks of November 2, 2021.  Zhang discloses cross component prediction using a linear model.  Further, Zhang further disclose calculating an average using neighbor samples (¶ 139).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 – 13, 15 -18, 24, 26, 48, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2018/007426, hereafter Zhang).

As per claim 1, Zhang discloses a method of deriving a linear model for obtaining chroma sample value of a target area from an associated luma sample value of the luma block in the same frame, the method comprising:
determining two pairs of values for determining the linear model, each pair defined by two variables, a first variable of said two variables corresponding to a luma sample value, the second variable of said two variables corresponding to a chroma sample value(¶ 139),
wherein the two pairs of values for determining the linear model are determined based on sample values in neighbourhood of the target area,
wherein each value in said two pairs of values for determining the linear model is by averaging two values based on the sample values in the neighbourhood (¶ 139); and
determining parameters of the linear model using the two pairs of values for determining the linear model (¶ 118).
As per claim 11, Zhang discloses the method of claim 1, wherein the two pairs of values for determining the linear model are determined based on a position of a luma sample value of the sample values in the neighbourhood (¶ 139).
As per claim 12, Zhang discloses the method of claim 11, wherein the two pairs of values for determining the linear model are determined as corresponding to the sample values at a predetermined position in the neighbourhood (¶ 139).
claim 13, Zhang discloses the method of claim 12, further comprising determining at least one of the two pairs of values for determining the linear model as corresponding to the sample at a second predetermined position when the sample value at a predetermined position is not available (¶ 139).
As per claim 15, Zhang discloses the method of claim 1, wherein the two pairs of values for determining the linear model are determined based on the sample values in the neighbourhood and the luma block samples (¶ 139, 268, and 269).
As per claim 16, Zhang discloses the method of claim 1, wherein:
- luma samples are organized into at least two groups; and
- two pairs of values for determining the linear model are determined for the definition of a linear model for each group of luma samples (¶ 139, 268, and 269).
As per claim 17, Zhang discloses the method of claim 16, wherein if the two pairs of values for determining the linear model determined for a group correspond to a slope parameter lower than a predetermined threshold, then they are replaced by two pairs determined for another group (¶ 139, 268, 269).
As per claim 18, Zhang discloses the method of claim 16, wherein if the two pairs of values for determining the linear model determined for a group correspond to a slope parameter lower than a predetermined threshold, then two new pairs are determined based on the samples of all the groups considered as a single group (¶ 268 and 269).
	Regarding claim 24, arguments analogous to those presented for claim 1 are applicable for claim 24.
claim 26, arguments analogous to those presented for claim 1 are applicable for claim 26.
Regarding claim 48, arguments analogous to those presented for claim 1 are applicable for claim 48.
Regarding claim 49, arguments analogous to those presented for claim 1 are applicable for claim 49.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487